Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143178-9(121)(122)(127)(128)(129)                                                                                   Justices




  RESIDENTIAL FUNDING CO., L.L.C., f/k/a
  RESIDENTIAL FUNDING CORPORATION,
            Plaintiff-Appellant,
                                                                    SC: 143178
  v                                                                 COA: 290248
                                                                    Kent CC: 08-011138-AV
  GERALD SAURMAN,
             Defendant-Appellee.
  ______________________________________

  BANK OF NEW YORK TRUST COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 143179
  v                                                                 COA: 291443
                                                                    Jackson CC: 08-003406-AV
  COREY MESSNER,
             Defendant-Appellee.
  ______________________________________


          On order of the Chief Justice, motions by Gregory V. Alkema, Mortgage
  Electronic Registration Systems and Mortgage Bankers Association, Law Professor Jean
  Braucher and others, and Chemical Bank, and the Michigan Chamber of Commerce to
  file briefs amicus curiae are considered and they are granted. The motion by Mortgage
  Electronic Registration Systems, Inc. and Mortgage Bankers Association for leave to
  participate in oral argument is denied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2011                    _________________________________________
                                                                               Clerk